Exhibit 10.3

 



LICENSE AGREEMENT

 

Between

 

Freedom Leaf Netherlands, B. V.

 

And

 

FREEDOM LEAF, INC.

 

This License Agreement (“Agreement”), dated as of December 15, 2016 (the
“Effective Date”), is by and between Freedom Leaf, Inc, a Nevada corporation
located at 3571 East Sunset Rd., Suite 420, Las Vegas, Nevada, 89120
(“Licensor”), and Freedom Leaf Netherlands, B. V., a Netherland Company, located
at Koninginnewg 18, 1075 CP Amsterdam, The Netherlands (“Licensee”).

 

WHEREAS, Licensor is the sole and exclusive owner of and has the right to
license to Licensee distribution rights to the Freedom Leaf, Inc. magazine as
well as other “Freedom Leaf” branded merchandise and services (the “Distribution
Rights,” as defined below) in the Territory (as defined below); and

 

WHEREAS, Licensee wishes to license the Distribution Rights from Licensor, and
Licensor is willing to grant to Licensee a license to the Distribution Rights on
the terms and conditions set out in this Agreement.

 

NOW, THEREFORE, in consideration of the mutual covenants, terms and conditions
set forth herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:

 

1.       Definitions. For purposes of this Agreement, the following terms shall
have the following meanings:

 

“Action” has the meaning set forth in Section 11.1.

 

“Affiliate” of a Person means any other Person that directly or indirectly,
through one or more intermediaries, controls, is controlled by, or is under
common control with, such Person. The term “control” (including the terms
“controlled by” and “under common control with”) means the possession, directly
or indirectly, of the power to direct or cause the direction of the management
and policies of a Person, whether through the ownership of voting securities, by
contract or otherwise.

 

“Bankruptcy Code” has the meaning set forth in Section 13.1.

 

“Business Day” shall mean any day of the year that is not a Saturday, Sunday or
a day on which commercial banks in California are authorized or required by law
to close.

 

 

 

 1 

 

 

“Confidential Information” means any information that is treated as confidential
by either party, including trade secrets, technology, information pertaining to
business operations and strategies, and information pertaining to customers,
pricing and marketing, in each case to the extent it is: (a) if in tangible
form, marked as confidential; or (b) otherwise, identified at the time of
disclosure as confidential and confirmed in writing as such within two (2) days
after disclosure. Without limiting the foregoing, Confidential Information of
Licensee includes the terms and existence of this Agreement. Confidential
Information does not include information that the Receiving Party can
demonstrate by documentation: (w) was already known to the Receiving Party
without restriction on use or disclosure prior to receipt of such information
directly or indirectly from or on behalf of the Disclosing Party; (x) was or is
independently developed by the Receiving Party without reference to or use of
any of the Disclosing Party’s Confidential Information; (y) was or becomes
generally known by the public other than by breach of this Agreement by, or
other wrongful act of, the Receiving Party or any of its Representatives; or (z)
was received by the Receiving Party from a Third Party who was not, at the time,
under any obligation to the Disclosing Party or any other Person to maintain the
confidentiality of such information.

 

“Distribution Rights” means the publishing and distribution rights to the
Freedom Leaf, Inc. Magazine as well as the right to sell or offer to sell other
“Freedom Leaf” branded products and services (the “Freedom Leaf Products and
Services”), as licensed pursuant to Section 2.

 

“Distribution Rights IP” means the Intellectual Property used in conjunction
with the Distribution Rights, including any Improvements thereto and such
intellectual property set forth on Schedule 1.

 

“Effective Date” has the meaning set forth in the preamble.

 

“Improvement” means (a) any new or modified distribution rights that have the
same function as any of the Distribution Rights but (i) is better or more
economical; (ii) is more marketable than the Distribution Rights for any reason;
or (b) any enhancement or modification to the Distribution Rights and the
underlying.

 

“Improvement Notice” has the meaning set forth in Section Error! Reference
source not found..

 

“Indemnitee” has the meaning set forth in Section 11.1.

 

 

 

 2 

 

 

“Intellectual Property” means shall mean all patents, trademarks, trade names,
service marks, service names, trade dress, logos, copyrights and domain names,
and any registrations, applications and renewals for any of the foregoing, and
all other intellectual property rights in inventions, trade secrets,
manufacturing processes, technology, know-how, confidential and proprietary
information, ideas, developments, drawings, specifications, bills of material,
supplier lists, marketing information, sales and promotional information,
business plans, computer software (whether in object code (i.e.,
machine-readable) or source code (i.e., readable and understandable by a
programmer of ordinary skill) form) and all programmer notes and other
documentation and tools that would allow a programmer of ordinary skill to
maintain, enhance, and create derivative works of such software, test reports,
component lists, manuals, instructions, catalogs, processes, designs, and
registrations and applications for registration therefor, model numbers,
telephone numbers, web addresses, web sites, electronic records of drawings and
tooling and other electronic engineering tools, and all other proprietary
rights, in each case owned or licensed by such person or used in such person’s
business.

 

“Law” means any statute, law, ordinance, regulation, rule, code, order,
constitution, treaty, common law, judgment, award, decree, other requirement or
rule of law of any federal, state, local or foreign government or political
subdivision thereof, or any arbitrator, court or tribunal of competent
jurisdiction.

 

“Licensee” has the meaning set forth in the preamble.

 

“Licensor” has the meaning set forth in the preamble.

 

“Losses” means all losses, damages, liabilities, deficiencies, claims, actions,
judgments, settlements, interest, awards, penalties, fines, costs or expenses of
whatever kind, including reasonable attorneys’ fees and the cost of enforcing
any right to indemnification hereunder and the cost of pursuing any insurance
providers.

 

“Person” means an individual, corporation, partnership, joint venture, limited
liability company, governmental authority, unincorporated organization, trust,
association or other entity.

 

“Representatives” means a Party’s and its Affiliates’ employees, officers,
directors, consultants and legal advisors.

 

“Term” has the meaning set forth in Section 12.1.

 

“Territory” means the Country called The Netherlands.

 

2.       Grant.

 

2.1       Scope of Grant. Subject to the terms and conditions of this Agreement,
Licensor hereby irrevocably grants to Licensee during the Term a perpetual,
exclusive right and license to the Distribution Rights in the Territory.

 

2.2       Restrictions on Licensor. Licensor shall not grant others the
Distribution Rights in the Territory other than explained in Section 2.3.

 

 

 



 3 

 

 

2.3       Sublicensing. Licensor hereby grants to Licensee the right to grant
sublicenses of any of its rights under the Distribution Rights in accordance
with the terms of this Agreement. The granting of sublicenses shall be at the
direction of the Licensor as to how many may be granted in the Territory, but
Licensee shall have the power to determine the identity of any sublicensee
subject to the written approval of the Licensor, which approval shall not be
unreasonably withheld by Licensor. All of the applicable licensee fees or
royalty rates, if any, and other terms and conditions of the sublicense shall be
determined solely by the Licensor.

 

2.4       Publicity. Licensee shall develop all of its publicity and
publications of advertising and marketing materials within the Territory related
to the licenses granted hereunder, which publicity and publications must be
approved by Licensor, and which approval shall not be unreasonably withheld by
Licensor.

 

2.5       Trademarks. Licensee shall have the right to select and use Licensors’
trademarks to identify the products relating to the Distribution Rights.
Licensee acknowledges the ownership of such trademarks in Licensor and agrees
that except for as expressly set forth herein, nothing in this Agreement shall
be construed to grant Licensee any right, title or interest in or to any
trademark used by Licensee or registered in the name of Licensor.

 

3.       Warrants. In partial consideration of the License payments to be made
by Licensee pursuant to Section 4 below, Licensor shall grant Licensee Cashless
Warrants to purchase one million (1,000,000) shares of restricted Common Stock
of Licensor. The exercise price of said shares shall be $0.05/share, and the
warrants shall only be exercisable in the following amounts and during the
following exercise periods and only if all payments required by Section 4 below
have been fully paid in compliance with all of the requirements in Section 4 and
the schedules referenced therein:

 

3.1       250,000 shares between June 2017 and August 2017.

 

3.2       250,000 shares between September 2017 and November 2017.

 

3.3       250,000 shares between December 2017 and February 2018.

 

3.4       250,000 shares between March 2018 and May 2018.

 

 

 

4.       Payments.

 

4.1       Advance Payments and Future Payments. To date the Licensee has paid to
Licensor Seventy Thousand Eight Hundred Sixty-nine Dollars ($70,869) through
September 13, 2016. These payments were payments agreed to until this Agreement
was finalized. All payments are now being applied to the licensing fee as stated
herein. Therefore, Licensee shall pay to Licensor an additional One Hundred
Seventy Nine Thousand One hundred Thirty-one Dollars ($179,131) pursuant to the
terms listed in Schedule 2, attached hereto and incorporated by reference
herein.

 

 

 



 4 

 

 

4.2       Royalty. Continuing royalty fees shall be due and payable to the
Licensor from the Licensee pursuant to the terms listed in Schedule 3, attached
hereto and incorporated by reference herein.

 

5.       Prosecution and Maintenance.

 

5.1       Infringement; Patent Protection and Maintenance. Licensor shall from
time to time take all steps which it reasonably considers necessary to protect
its rights to the Distribution Rights of Liscensee, and the Licensee agrees
forthwith to communicate to the Licensor any infringements or threatened
infringements of the Licensor’s Distribution Rights which may come to its
notice. Licensor shall have no obligation to maintain or enforce any patents
that may issue and become part of the Distribution Rights and nothing in this
Section 5.1 shall impose upon a Licensor any obligation to incur any expense in
enforcing the Distribution Rights.

 

5.2       Patent Applications and Maintenance. Licensor will have sole authority
and discretion to make decisions relating to whether and how to apply for,
prosecute, obtain, maintain and renew the patents and applications included in
the Licensor’s Distribution Rights. Licensor shall promptly notify Licensee if
Licensor declines to (i) apply for a patent, copyright, or trademark with
respect to the Distribution Rights for any jurisdiction that Licensee requests
that an application be submitted, (ii) pursue prosecution of such application
that is included in such Distribution Rights, or (iii) maintain or renew any
patents included in the Distribution Rights. Following such notice, Licensee
may, with notice to Licensor, elect to apply for a patent in such jurisdiction,
or continue the prosecution of such patent application (or maintenance of such
patent) at Licensee’s expense, provided, however, that Licensor shall retain all
ownership rights to any patents that may issue with respect to such Distribution
Rights.

 

6.       Third-Party Infringement.

 

6.1       A party receiving notice of alleged infringement of any Distribution
Rights in the Territory, or having a declaratory judgment action alleging
invalidity or noninfringement of any Distribution Rights in the Territory
brought against it, shall promptly provide written notice to the other party of
the alleged infringement or declaratory judgment action, as applicable.

 

6.2       Licensor shall bring suit or defend a declaratory judgment action and
control the conduct thereof, including settlement, to stop infringement of any
Distribution Rights, as determined solely by Licensor.

 

7.       Compliance with Laws.

 

7.1       Marking. Licensee shall comply with the patent, copyright and
trademark marking provisions of 35 U.S.C. § 287(a) by marking all commercial
products and advertising relating to the Distribution Rights with the
appropriate symbols or word markings. Licensee shall comply with the
intellectual property marking laws of each country in the Territory Licensee
uses, markets or sells the Distribution Rights.

 

 

 

 5 

 

 

7.2       Regulatory Clearance. Licensor shall reasonably cooperate with
Licensee in obtaining any clearances from governmental agencies to use, market
or sell the Distribution Rights.

 

7.3       Recordation of License. Licensor shall record this Agreement as
required by the laws of United States and any other countries as Licensee may
request as a prerequisite to enforceability of this Agreement in the courts of
such countries or for other reasons and any recordation fees, and related costs
and expenses shall be at Licensee’s expense.

 

8.       Confidentiality.

 

8.1       Confidentiality Obligations. Each party (the “Receiving Party”)
acknowledges that in connection with this Agreement it will gain access to
Confidential Information of the other party (the “Disclosing Party”). As a
condition to being furnished with Confidential Information, the Receiving Party
agrees, during the Term and all times thereafter, to:

 

(a)       not use the Disclosing Party’s Confidential Information other than as
strictly necessary to exercise its rights and perform its obligations under this
Agreement; and

 

(b)       maintain the Disclosing Party’s Confidential Information in strict
confidence and, subject to Section 8.2, not disclose the Disclosing Party’s
Confidential Information without the Disclosing Party’s prior written consent,
provided, however, the Receiving Party may disclose the Confidential Information
to its Representatives who:

 

(i)have a “need to know” for purposes of the Receiving Party’s performance, or
exercise of its rights with respect to such Confidential Information, under this
Agreement;

 

(ii)have been apprised of this restriction; and

 

(iii)are themselves bound by written nondisclosure agreements at least as
restrictive as those set forth in this Section 8, provided further that the
Receiving Party shall be responsible for ensuring its Representatives’
compliance with, and shall be liable for any breach by its Representatives of,
this Section 8.

 

The Receiving Party shall use reasonable care, at least as protective as the
efforts it uses with respect to its own confidential information, to safeguard
the Disclosing Party’s Confidential Information from use or disclosure other
than as permitted hereby.

 

8.2       Exceptions. Notwithstanding anything to the contrary herein, Licensee
shall be expressly permitted to reference this Agreement and the terms hereof in
disclosure documents required by securities laws, and in other regulatory,
administrative filings and public relations materials in the ordinary course of
Licensee’s business, and in marketing materials relating to the Distribution
Rights, without consent of the Licensor. Additionally, if the Receiving Party
becomes legally compelled to disclose any Confidential Information, the
Receiving Party shall:

 

 

 

 6 

 

 

(a)       provide prompt written notice to the Disclosing Party so that the
Disclosing Party may seek a protective order or other appropriate remedy or
waive its rights under this Section 8; and

 

(b)       disclose only the portion of Confidential Information that it is
legally required to furnish.

 

If a protective order or other remedy is not obtained, or the Disclosing Party
waives compliance, the Receiving Party shall, at the Disclosing Party’s expense,
use reasonable efforts to obtain assurance that confidential treatment will be
afforded the Confidential Information.

 

9.       Representations; Warranties; Covenants.

 

9.1       Mutual Representations and Warranties. Each party represents and
warrants to the other party that:

 

(a)       it is duly organized, validly existing and in good standing as a
corporation or other entity as represented herein under the laws and regulations
of its jurisdiction of incorporation, organization or chartering;

 

(b)       it has, and throughout the Term shall retain, the full right, power
and authority to enter into this Agreement and to perform its obligations
hereunder;

 

(c)       the execution of this Agreement by its representative whose signature
is set forth at the end hereof has been duly authorized by all necessary
corporate action of the party; and

 

(d)       when executed and delivered by such party, this Agreement shall
constitute the legal, valid and binding obligation of that party, enforceable
against that party in accordance with its terms.

 

9.2       Licensor’s Representations, Warranties, and Covenants. Licensor
represents, warrants and covenants that:

 

(a)       Licensor is the sole and exclusive owner of the Distribution Rights
and has the right to grant Licensee the license granted under the Agreement,
without any conflict or breach of any other material agreement or understanding
between Licensor and any other entity;

 

(b)       it has, and throughout the Term, will retain the unconditional and
irrevocable right, power and authority to grant the license hereunder;

 

(c)       neither its grant of the license, nor its performance of any of its
obligations, under this Agreement does or will at any time during the Term:

 

(i)conflict with or violate any applicable Law;

 

 

 

 7 

 

 

(ii)require the consent, approval or authorization of any governmental or
regulatory authority or other third party; or

 

(iii)require the provision of any payment or other consideration to any third
party.

 

(d)       it has not granted and will not grant any licenses or other contingent
or non-contingent right, title or interest under or relating to the Distribution
Rights, or is or will be under any obligation, that does or will conflict with
or otherwise affect this Agreement, including any of Licensor’s representations,
warranties or obligations or Licensee’s rights or licenses hereunder;

 

(e)       there neither are nor at any time during the Term will be any
encumbrances, liens or security interests involving any Distribution Rights;

 

(f)       no prior art or other information exists that would adversely affect
the validity, enforceability, term or scope of any Distribution Rights;

 

(g)       it has no knowledge after reasonable investigation of any settled,
pending or threatened litigation or re-examination, post-grant or inter partes
review, interference, derivation, opposition, claim of invalidity or other claim
or proceeding (including in the form of any offer to obtain a license):

 

(i)alleging the invalidity, misuse, unregistrability, unenforceability or
noninfringement of any Distribution Rights;

 

(ii)challenging Licensor’s ownership of, or right to practice or license, any
Distribution Rights, or alleging any adverse right, title or interest with
respect thereto; or

 

(iii)alleging that the practice of any Distribution Rights or the making, using,
offering to sell, sale or importation of any Distribution Rights in the
Territory does or would infringe, misappropriate or otherwise violate any
patent, trade secret or other intellectual property of any third party.

 

(h)       it has no knowledge after reasonable investigation of any factual,
legal or other reasonable basis for any litigation, claim or proceeding
described in Section 9.2(g);

 

(i)       it has not received any written, oral or other notice of any
litigation, claim or proceeding described in Section 9.2(g); and

 

(j)       it has not brought or threatened any claim against any third party
alleging infringement of any Distribution Rights, nor is any third party
infringing or preparing or threatening to infringe any patent, or practicing any
claim of any patent application, included as a Distribution Rights.

 

 

 

 8 

 

 

10.       Omitted

 

11.       Indemnification.

 

11.1       Each party shall indemnify, defend and hold harmless the other party
and its officers, directors, employees, agents, successors and assigns (each, an
“Indemnitee”) against all Losses arising out of or resulting from any third
party claim, suit, action or proceeding related to or arising out of or
resulting from the party’s breach of any representation, warranty, covenant or
obligation under this Agreement (each an “Action”).

 

11.2       Omitted.

 

11.3       Indemnification Procedure. The indemnified party shall promptly
notify the indemnifying party in writing of any Action and cooperate with the
indemnified party at the indemnifying party’s sole cost and expense. The
indemnifying party shall immediately take control of the defense and
investigation of the Action and shall employ counsel reasonably acceptable to
indemnified party to handle and defend the same, at the indemnifying party’s
sole cost and expense. The indemnifying party shall not settle any Action in a
manner that adversely affects the rights of any indemnified party without the
indemnified party’s prior written consent, which shall not be unreasonably
withheld or delayed. The indemnified party’s failure to perform any obligations
under this Section 11.3 shall not relieve the indemnifying party of its
obligation under this Section 11.3 except to the extent that the indemnifying
party can demonstrate that it has been prejudiced as a result of the failure.
The indemnified party may participate in and observe the proceedings at its own
cost and expense with counsel of its own choosing.

 

12.       Term and Termination.

 

12.1       Term. This Agreement shall commence as of the Effective Date and,
unless terminated earlier in accordance with Section 12.2, the licenses granted
hereunder shall be perpetual (the “Term”).

 

12.2       Termination.  

 

(a)       Licensor may terminate this Agreement on written notice to Licensee if
Licensee materially breaches Section 4.1 of this Agreement and such breach
remains uncured for twenty (20) days after Licensee receives written notice
thereof.

 

(b)       Licensee may terminate this Agreement at any time without cause, and
without incurring any additional obligation, liability or penalty, by providing
at least twenty (20) days’ prior written notice to Licensor.

 

 

 

 9 

 

 

(c)       Either party may terminate this Agreement by written notice to the
other party if the other party:

 

(i)becomes insolvent or admits inability to pay its debts generally as they
become due;

 

(ii)becomes subject, voluntarily or involuntarily, to any proceeding under any
domestic or foreign bankruptcy or insolvency law, which is not fully stayed
within One Hundred Eighty (180) days or is not dismissed or vacated within One
Hundred Eighty (180) days after filing;

 

(iii)makes a general assignment for the benefit of creditors; or

 

(iv)has a receiver, trustee, custodian or similar agent appointed by order of
any court of competent jurisdiction to take charge of or sell any material
portion of its property or business.

 

12.3       Effect of Termination. On termination of this Agreement, the
Receiving Party shall (a) return to the Disclosing Party all documents and
tangible materials (and any copies) containing, reflecting, incorporating or
based on the Disclosing Party’s Confidential Information; (b) permanently erase
the Disclosing Party’s Confidential Information from its computer systems and
(c) certify in writing to the Disclosing Party that it has complied with the
requirements of this Section 12.3.

 

12.4       Survival. The rights and obligations of the parties set forth in this
Section 12.4 and Section 1 (Definitions), Section 8 (Confidentiality), Section 9
(Representations and Warranties), Section 11 (Indemnification), Section 12.3
(Effect of Termination), and Section 13 (Miscellaneous), and any right,
obligation or required performance of the parties in this Agreement which, by
its express terms or nature and context is intended to survive termination or
expiration of this Agreement, will survive any such termination or expiration.

 

13.       Miscellaneous.

 

13.1       Bankruptcy. The Parties acknowledge and agree that all rights and
licenses granted pursuant to this Agreement are, for purposes of Section 365(n)
of Title 11 of the United States Code (or any successor provision) (the
“Bankruptcy Regulations”) “intellectual property” as defined in Section 101(35A)
of the United States Bankruptcy Code (the “Code”), which has been licensed
hereunder in a contemporaneous exchange for value. The Parties further
acknowledge and agree that if a Licensor becomes insolvent, applies for or
consents to the appointment of a trustee, makes a general assignment for the
benefit of its creditors, commences, or has commenced against it, any
bankruptcy, reorganization, debt arrangement, or other proceeding under
bankruptcy law or elects to reject this Agreement, or if this Agreement is
deemed to be rejected, pursuant to Section 365 of the Code for any reason, this
Agreement shall be governed by Section 365(n) of the Code and each Party as a
Licensee hereunder will retain and may elect to fully exercise its rights under
this Agreement in accordance with such Section 365(n).

 

 

 



 10 

 

 

 

13.2       Further Assurances. Each party shall, upon the request of the other
party, promptly execute such documents and perform such acts as may be necessary
to give full effect to the terms of this Agreement.

 

13.3       Independent Contractors. The relationship between the parties is that
of independent contractors. Nothing contained in this Agreement shall be
construed as creating any agency, partnership, joint venture or other form of
joint enterprise, employment or fiduciary relationship between the parties, and
neither party shall have authority to contract for or bind the other party in
any manner whatsoever.

 

13.4       Omitted.

 

13.5       Notices. All notices and other communications hereunder shall be in
writing and shall be deemed given when mailed, delivered personally, sent by
facsimile (which is confirmed) or sent by an overnight courier service, such as
Federal Express, to the parties at the following addresses (or at such other
address for a party as shall be specified by such party by like notice):

 

If to Licensee, to:

 

Mr. Mario Lap

Freedom Leaf Netherlands, B. V.

Koninginnewg 18

1075 CP Amsterdam

The Netherlands

Tel: +31 6 22 20 32 67

email: mario@lap.nl

 

 

If to Licensor, to:

 

Mr. Clifford J Perry

Freedom Leaf, Inc.

3571 E Sunset Rd., Suite 420

Las Vegas, CA 89120

Tel: 954-895-3316

email: cliff@freedomleaf.com

 

13.6       Interpretation. For purposes of this Agreement, (a) the words
“include,” “includes” and “including” shall be deemed to be followed by the
words “without limitation”; (b) the word “or” is not exclusive; and (c) the
words “herein,” “hereof,” “hereby,” “hereto” and “hereunder” refer to this
Agreement as a whole.

 

 

 



 11 

 

 

Unless the context otherwise requires, references herein: (x) to Sections and
Schedules refer to the Sections of and Schedules attached to, this Agreement;
(y) to an agreement, instrument or other document means such agreement,
instrument or other document as amended, supplemented and modified from time to
time to the extent permitted by the provisions thereof; and (z) to a statute
means such statute as amended from time to time and includes any successor
legislation thereto and any regulations promulgated thereunder. This Agreement
shall be construed without regard to any presumption or rule requiring
construction or interpretation against the party drafting an instrument or
causing any instrument to be drafted. Any Schedules referred to herein shall be
construed with, and as an integral part of, this Agreement to the same extent as
if they were set forth verbatim herein.

 

13.7       Headings. The headings in this Agreement are for reference only and
shall not affect the interpretation of this Agreement.

 

13.8       Entire Agreement. This Agreement, together with all Schedules and any
other documents incorporated herein by reference, constitutes the sole and
entire agreement of the parties to this Agreement with respect to the subject
matter contained herein, and supersedes all prior and contemporaneous
understandings and agreements, both written and oral, with respect to such
subject matter.

 

13.9       Assignment. Licensee may freely assign or otherwise transfer all or
any of its rights, or delegate or otherwise transfer all or any of its
obligations or performance, under this Agreement without Licensor’s consent.
This Agreement is binding upon and inures to the benefit of the parties hereto
and their respective permitted successors and assigns.

 

13.10       No Third-Party Beneficiaries. This Agreement is for the sole benefit
of the parties hereto and their respective successors and permitted assigns and
nothing herein, express or implied, is intended to or shall confer upon any
other Person any legal or equitable right, benefit or remedy of any nature
whatsoever, under or by reason of this Agreement.

 

13.11       Amendment; Modification; Waiver. This Agreement may only be amended,
modified or supplemented by an agreement in writing signed by each party hereto.
No waiver by any party of any of the provisions hereof shall be effective unless
explicitly set forth in writing and signed by the waiving party. Except as
otherwise set forth in this Agreement, no failure to exercise, or delay in
exercising, any rights, remedy, power or privilege arising from this Agreement
shall operate or be construed as a waiver thereof; nor shall any single or
partial exercise of any right, remedy, power or privilege hereunder preclude any
other or further exercise thereof or the exercise of any other right, remedy,
power or privilege.

 

13.12       Severability. If any term or provision of this Agreement is invalid,
illegal or unenforceable in any jurisdiction, such invalidity, illegality or
unenforceability shall not affect any other term or provision of this Agreement
or invalidate or render unenforceable such term or provision in any other
jurisdiction. Upon a determination that any term or other provision is invalid,
illegal or unenforceable, the parties hereto shall negotiate in good faith to
modify this Agreement so as to effect the original intent of the parties as
closely as possible in a mutually acceptable manner in order that the
transactions contemplated hereby be consummated as originally contemplated to
the greatest extent possible.

 

 

 

 12 

 

 

13.13       Governing Law; Submission to Jurisdiction.  

 

(a)       This Agreement and all related documents, and all matters arising out
of or relating to this Agreement, are governed by, and construed in accordance
with, the laws of the State of Nevada, United States of America, without regard
to the conflict of laws provisions thereof to the extent such principles or
rules would require or permit the application of the laws of any jurisdiction
other than those of the State of Nevada.

 

(b)       Any legal suit, action or proceeding arising out of or related to this
Agreement or the licenses granted hereunder shall be instituted exclusively in
the federal courts of the United States or the courts of the State of Nevada in
each case located in the city of Las Vegas, and each party irrevocably submits
to the exclusive jurisdiction of such courts in any such suit, action or
proceeding. Service of process, summons, notice or other document by mail to
such party’s address set forth herein shall be effective service of process for
any suit, action or other proceeding brought in any such court.

 

13.14       Waiver of Jury Trial. Each party irrevocably and unconditionally
waives any right it may have to a trial by jury in respect of any legal action
arising out of or relating to this Agreement or the transactions contemplated
hereby.

 

13.15       Equitable Relief. Each party acknowledges that a breach by the other
party of this Agreement may cause the non-breaching party irreparable harm, for
which an award of damages would not be adequate compensation and agrees that, in
the event of such a breach or threatened breach, the non-breaching party will be
entitled to equitable relief, including in the form of a restraining order,
orders for preliminary or permanent injunction, specific performance and any
other relief that may be available from any court, and the parties hereby waive
any requirement for the securing or posting of any bond or the showing of actual
monetary damages in connection with such relief. These remedies shall not be
deemed to be exclusive but shall be in addition to all other remedies available
under this Agreement at law or in equity, subject to any express exclusions or
limitations in this Agreement to the contrary.

 

13.16       Attorney Fees. In the event that any action, suit, or other legal or
administrative proceeding is instituted or commenced by either party hereto
against the other party arising out of or related to this Agreement, the
prevailing party shall be entitled to recover its reasonable attorneys’ fees and
court costs from the non-prevailing party.

 

 

 

 13 

 

 

 

13.17       Counterparts. This Agreement may be executed in counterparts, each
of which shall be deemed an original, but all of which together shall be deemed
to be one and the same agreement. A signed copy of this Agreement delivered by
facsimile, e-mail or other means of electronic transmission (to which a signed
PDF copy is attached) shall be deemed to have the same legal effect as delivery
of an original signed copy of this Agreement.

 

 

 

[SIGNATURE PAGE FOLLOWS]

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 



 14 

 

 

IN WITNESS WHEREOF, each of the parties hereto has executed this License
Agreement as of the date first above written.

 

  LICENSEE:       Freedom Leaf Netherlands, B. V.           By:     /s/ Mario
Lap   Mario Lap   Managing Director       LICENSOR:       Freedom Leaf, Inc.    
      By:     /s/ Clifford J Perry   Clifford J Perry   CEO

 

 

 

 

 

[Signature Page to License Agreement]

 



 15 

 

 

 

SCHEDULE 1

 

IP relating to distribution rights

 

Licensee will publish and/or distribute the Freedom Leaf Magazine within
Territory. The magazines to be distributed will include a section for and about
the Cannabis news in the Territory. Licensee will also write articles for said
section and Licensee is required to sell 10 (ten) pages at the rates listed in
the Freedom Leaf Rate Card. These ads will be placed in the above-mentioned
section. The income from all advertising sales for this section will be split
between the Licensee and Licensor equally on a 50% (fifty percent) basis for
each. Any sales of advertising in the remainder of the Freedom Leaf Magazine
completed by the Licensee will provide a 25% (twenty five percent) commission to
the Licensee.

 

Licensee will have Freedom Leaf, Inc. Press Credentials useable within
Territory.

 

Licensee will purchase Freedom Leaf, Inc. Branded products, such as T-Shirts,
hats, artwork, stickers, cosmetics and other products as they become available.
All products will have wholesale prices available to Licensee.

 

Licensee will have services available from Freedom Leaf, Inc. to sell such as
speakers for seminars, consulting, advertising, social media, and other services
that become available.

 

Any products and services other than those provided by Freedom Leaf, Inc. that
are to be introduced in the Territory must be approved by Licensor.

 

 

 16 

 



 

 

(A)

 

Schedule 2

 

Schedule of Payments

 

Payment Terms:

 

License Cost $179,131  Balance       April 10, 2017 payment $25,000 $154,131
June 10, 2017 payment $25,000 $129,131 Aug 10, 2017 payment $25,000 $104,131 Oct
10, 2017 payment $25,000 $79,131 Dec 10,. 2017 payment $25,000 $54,131 Feb 10,
2018 payment $25,000 $29,131 Apr 10, 2018 payment $25,000 $4,131 Jun 10, 2018
payment $4,131 $0.00

 

 

 

 

 

 

 

 

 

 

 



 17 

 

 



Schedule 3

 

Royalty Fees

 

 

The Royalty Fees that Licensee will pay to the Licensor are:

 

All merchandise sales of merchandise purchased from Licensor will carry a 5%
(five percent) royalty fee.

 

All merchandise sales of merchandise purchased from vendor other than Licensor
will carry a 10% (ten percent) royalty fee. Licensor must approve of any
merchandise from vendors other than LIcensor.

 

All seminars or conferences that are set up and operated by the Licensee within
their Territory will carry a royalty fee of 33% (thirty-three percent) of the
gross profit margin.

 

Other products and/or services that are developed in the future will have
appropriate royalty fees and will be included in this Schedule when those
products and/or services become available.

 

 

 



 18 

 

 

WARRANT NO. 10

 

THIS WARRANT HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED (THE “ACT”), AND MAY NOT BE SOLD, OFFERED FOR SALE, PLEDGED OR
HYPOTHECATED IN THE ABSENCE OF SUCH REGISTRATION OR AN EXEMPTION UNDER THE ACT.

 

WARRANT TO PURCHASE SHARES OF COMMON STOCK

 

of

 

Freedom Leaf, Inc.

 

This certifies that, for value received, Freedom Leaf Netherlands, B. V. or its
assignees (the “Holder”) is entitled, subject to the terms set forth below, to
purchase from Freedom Leaf, Inc., a Nevada corporation (the “Company”), One
million (1,000,000) shares of Common Stock of the Company, $0.001 par value per
share (the “Warrant Shares”), as constituted on the date hereof (the “Warrant
Issue Date”), upon surrender hereof, at the principal office of the Company
referred to below, with the subscription form attached hereto duly executed, and
simultaneous payment therefor in lawful money of the United States or otherwise
as hereinafter provided, at the exercise price as set forth in Section 2 below
(the “Exercise Price”). The number, character and Exercise Price of the Warrant
Shares is subject to adjustment as provided below. The term “Warrant” as used
herein shall include this Warrant and any warrants delivered in substitution or
exchange therefor as provided herein.

 

This Warrant is dated December 15, 2016.

 

1.       Term of Warrant. The purchase right represented by this Warrant are
exercisable during the following time periods on or before 5:30 p.m., Eastern
Standard Time, on or before the last day of the month of the last month during
each of the following time periods that they are eligible to be exercised (the
“Expiration Date”).

 

1.1       250,000 shares between June 1, 2017 and August 31, 2017.

 

1.2 250,000 shares between September 1, 2017 and November 30, 2017.

 

1.3 250,000 shares between December 1, 2017 and February 28, 2018.

 

1.4 250,000 shares between March 1, 2018 and May 31, 2018.

 

 

 

 19 

 

2.       Exercise Price. The Exercise Price at which this Warrant may be
exercised shall be no Dollars and five Cents ($0.05) per share of Common Stock,
as adjusted from time to time pursuant to Section 11 hereof.

 

3.       Exercise of Warrant. There is no obligation to exercise all or any
portion of the Warrant. The Warrant (or any portion thereof) may be exercised at
any time after the date hereof only by delivery to the Company of:

 

(a)       Written notice of exercise in form and substance identical to Exhibit
“A” attached to this Warrant; and

 

(b)       Payment of the Exercise Price of the Warrant Shares being purchased,
may be made by (1) cash or by check, (2) cancellation of indebtedness of the
Company to the Holder equal to the Exercise Price, (3) cashless exercise
procedure whereby the Warrant Shares issued upon exercise of this Warrant will
be sold with the Holder receiving the difference between the Exercise Price and
the sale price, in cash, and the Company receiving the Exercise Price for the
Warrant Shares, in cash, (4) cashless exercise procedure whereby warrants having
a Market Value (as defined) equal to the Exercise Price for such Warrant Shares
are surrendered to the Company, or (5) any combination of the foregoing. For
purposes of computing Market Value, Warrants shall be valued at the difference
between the Exercise Price therefore and the value of the underlying security,
which: (x) if is a publicly traded security shall be valued at the average of
its closing price (as reported in the OTC website) for the five trading days
prior to the closing of the transaction, and otherwise shall be (y) valued at
the fair market value thereof on the day prior to closing as determined in good
faith by the Company’s board of directors.

 

4.       No Fractional Shares or Scrip. No fractional shares or scrip
representing fractional shares shall be issued upon the exercise of this
Warrant. In lieu of any fractional share to which the Holder would otherwise be
entitled, the Company shall make a cash payment equal to the Exercise Price
multiplied by such fraction.

 

5.       Replacement of Warrant. On receipt of evidence reasonably satisfactory
to the Company of the loss, theft, destruction or mutilation of this Warrant
and, in the case of loss, theft or destruction, on delivery of an indemnity
agreement reasonably satisfactory in form and substance to the Company or, in
the case of mutilation, on surrender and cancellation of this Warrant, the
Company at its expense shall execute and deliver, in lieu of this Warrant, a new
warrant of like tenor and amount.

 

6.       Rights of Shareholders. Except as otherwise provided herein, this
Warrant shall not entitle its Holder to any of the rights of a shareholder of
the Company.

 

 

 

 20 

 

 

7.       Transfer of Warrant.

 

(a)       Restrictions on transfer of Warrant. This Warrant may not be
transferred or assigned in whole or in part, except that the Warrant may be
transferred in whole or in part to an employee, affiliate or person controlling
or controlled by or under the common control with the original Holder or by
operation of law as the result of the death or divorce of any transferee to whom
the Warrants may have been transferred.

 

(b)       Exchange of Warrant Upon a Transfer. On surrender of this Warrant for
exchange and subject to the provisions of this Warrant with respect to
compliance with the limitations on transfers contained in this Section 7, the
Company at its expense shall issue to or on the order of the Holder a new
warrant or warrants of like tenor, in such names as the Holder may direct, for
the number of shares issuable upon exercise hereof.

 

8.       Reservation of Stock. The Company covenants that during the term this
Warrant is exercisable, the Company will reserve from its authorized and
unissued Common Stock a sufficient number of shares to provide for the issuance
of Common Stock upon the exercise of this Warrant and, from time to time, will
take all steps necessary to amend its Amended and Restated Articles of
Incorporation (the “Articles”) to provide sufficient reserves of shares of
Common Stock issuable upon exercise of the Warrant. The Company further
covenants that all shares that may be issued upon the exercise of rights
represented by this Warrant and payment of the Exercise Price, all as set forth
herein, will be free from all taxes, liens and charges in respect of the issue
thereof (other than taxes in respect of any transfer occurring contemporaneously
or otherwise specified herein). The Company agrees that its issuance of this
Warrant shall constitute full authority to its officers who are charged with the
duty of executing stock certificates to execute and issue the necessary
certificates for shares of Common Stock upon the exercise of this Warrant, and
that such certificates shall be issued in the names of, or in such names as may
be directed by, the Holder.

 

9.       Notices.

 

(a)       Whenever the Exercise Price or number of shares purchasable hereunder
shall be adjusted pursuant to Section 11 hereof, the Company shall issue a
certificate signed by its Chief Financial Officer setting forth, in reasonable
detail, the event requiring the adjustment, the amount of the adjustment, the
method by which such adjustment was calculated, and the Exercise Price and
number of shares purchasable hereunder after giving effect to such adjustment,
and shall cause a copy of such certificate to be delivered to the Holder of this
Warrant.

 

 

 

 21 

 

 

(b)       In case:

 

Mr. Mario Lap

Freedom Leaf Netherlands, B. V.

Koninginnewg 18

1075 CP Amsterdam

The Netherlands

Tel: +31 6 22 20 32 67

email: mario@lap.nl

 

(i)       the Company shall take a record of the holders of its Common Stock (or
other stock or securities at the time receivable upon the exercise of this
Warrant) for the purpose of entitling them to receive any dividend or other
distribution, or any right to subscribe for or purchase any shares of stock of
any class or any other securities, or to receive any other right, or

 

(ii)       of any capital reorganization of the Company, any reclassification of
the capital stock of the Company, any consolidation or merger of the Company
with or into another corporation, or any conveyance of all or substantially all
of the assets of the Company to another corporation, or

 

(iii)       of any voluntary dissolution, liquidation or winding-up of the
Company, then, and in each such case, the Company will deliver or cause to be
delivered to the Holder or Holders a notice specifying, as the case may be, (A)
the date on which a record is to be taken for the purpose of such dividend,
distribution or right, and stating the amount and character of such dividend,
distribution or right, or (B) the date on which such reorganization,
reclassification, consolidation, merger, conveyance, dissolution, liquidation or
winding-up is to take place, and the time, if any is to be fixed, as of which
the holders of record of Common Stock (or such other stock or securities at the
time receivable upon the exercise of this Warrant) shall be entitled to exchange
their shares of Common Stock (or such other stock or securities) for securities
or other property deliverable upon such reorganization, reclassification,
consolidation, merger, conveyance, dissolution, liquidation or winding-up. Such
notice shall be delivered at least 15 days prior to the date therein specified.

 

10.       Amendments.

 

(a)       Any term of this Warrant may be amended with the written consent of
the Company and the holders of warrants representing not less than fifty percent
(50%) of the shares of Common Stock issuable upon exercise of any and all
outstanding Warrants. Any amendment effected in accordance with this Section 10
shall be binding upon each holder of any of the Warrants, each future holder of
all such Warrants, and the Company; provided, however, that no special
consideration or inducement may be given to any such holder in connection with
such consent that is not given ratably to all such holders, and that such
amendment must apply to all such holders equally and ratably in accordance with
the number of shares of Common Stock issuable upon exercise of their Warrants.
The Company shall promptly give notice to all holders of Warrants of any
amendment effected in accordance with this Section 10.

 

 

 

 22 

 

 

(b)       No waivers of, or exceptions to, any term, condition or provision of
this Warrant, in any one or more instances, shall be deemed to be, or construed
as, a further or continuing waiver of any such term, condition or provision.

 

11.       Adjustments. Prior to the Expiration Date, the Exercise Price and the
number of Warrant Shares purchasable upon the exercise of each Warrant are
subject to adjustment from time to time upon the occurrence of any of the events
enumerated in this Section 11.

 

(a)       In the event that the Company shall at any time after the date of this
Warrant (i) declare a dividend on Common Stock in shares or other securities of
the Company, (ii) split or subdivide the outstanding Common Stock, (iii) combine
the outstanding Common Stock into a smaller number of shares, or (iv) issue by
reclassification of its Common Stock any shares or other securities of the
Company, then, in each such event, the Exercise Price in effect at the time
shall be adjusted so that the holder shall be entitled to receive the kind and
number of such shares or other securities of the Company which the holder would
have owned or have been entitled to receive after the happening of any of the
events described above had such Warrant been exercised immediately prior to the
happening of such event (or any record date with respect thereto). Such
adjustment shall be made whenever any of the events listed above shall occur. An
adjustment made pursuant to this paragraph (a) shall become effective
immediately after the effective date of the event retroactive to the record
date, if any, for the event.

 

(b)       No adjustment in the number of Warrant Shares shall be required unless
such adjustment would require an increase or decrease of at least 0.1% in the
aggregate number of Warrant Shares purchasable upon exercise of all Warrants;
provided that any adjustments which by reason of this Section 11(c) are not
required to be made shall be carried forward and taken into account in any
subsequent adjustment; provided, however, that notwithstanding the foregoing,
all such adjustments shall be made no later than three years from the date of
the first event that would have required an adjustment but for this paragraph.
All calculations under this Section 11 shall be made to the nearest cent or to
the nearest hundredth of a share, as the case may be.

 

(c)       Whenever the Exercise Price payable upon exercise of each Warrant is
adjusted pursuant to this Section 11, the Warrant Shares shall be adjusted by
multiplying the number of Warrant Shares immediately prior to such adjustment by
a fraction, the numerator of which shall be the Exercise Price in effect
immediately prior to such adjustment, and the denominator of which shall be the
Exercise Price as adjusted.

 

 

 

 23 

 

(d)       Irrespective of any adjustments in the Exercise Price or the number or
kind of shares purchasable upon exercise of the Warrants, Warrant Certificates
theretofore or thereafter issued may continue to express the same Exercise Price
per share and number and kind of shares as are stated on the Warrant
Certificates initially issuable pursuant to this Warrant.

 

13.       Miscellaneous.

 

(a)       All notices shall be in writing and shall be delivered personally,
electronically, or by express, certified or registered mail or by private
overnight express mail service. Delivery shall be deemed conclusively made (i)
at the time of delivery if personally delivered, (ii) immediately in the event
notice is delivered by confirmed facsimile, (iii) twenty-four (24) hours after
delivery to the carrier if served by any private, overnight express mail
service, (iv) twenty-four (24) hours after deposit thereof in the United States
mail, properly addressed and postage prepaid, return receipt requested, if
served by express mail, or (v) five (5) days after deposit thereof in the United
States mail, properly addressed and postage prepaid, return receipt requested,
if served by certified or registered mail.

 

Any notice to the Company shall be given to:

 

Freedom Leaf, Inc.

3571 East Sunset Rd., Suite 420

Las Vegas, NV 89120

Attn: Clifford J Perry, Chief Executive Officer

 

Any notice or demand to Holder shall be given to:

 

Freedom Leaf Netherlands, B. V.

Koninginnewg 18

1075 CP Amsterdam

The Netherlands

Mr. Mario Lap, Managing Director

 

Any party may, by virtue of written notice in compliance with this paragraph,
alter or change the address or the identity of the person to whom any notice, or
copy thereof, is to be delivered.

 

(b)       The Company and Holder shall each execute and deliver all such further
instruments, documents and papers, and shall perform any and all acts necessary,
to give full force and effect to all of the terms and provisions of this
Warrant.

 

(c)       This Warrant shall inure to the benefit of and be binding upon the
parties hereto, and their successors in interest.

 

 

 

 24 

 

(d)       This Warrant incorporates the entire understanding of the parties and
supersedes all previous agreements relating to the subject matter hereof should
they exist. This Warrant and any issue arising out of or relating to the
parties’ relationship hereunder shall be governed by, and construed in
accordance with, the laws of the State of New York, without regard to principles
of conflicts of law. In all matters of interpretation, whenever necessary to
give effect to any provision of this Warrant, each gender shall include the
others, the singular shall include the plural, and the plural shall include the
singular. The titles of the paragraphs of this Warrant are for convenience only
and shall not in any way affect the interpretation of any provision or condition
of this Warrant.

 

(e)       In the event of any litigation or arbitration between the parties
hereto respecting or arising out of this Warrant, the prevailing party shall be
entitled to recover reasonable legal fees, whether or not such litigation or
arbitration proceeds to final judgment or determination.

 

(f)       Jurisdiction, Venue and Governing Law. Each party hereto consents
specifically to the exclusive jurisdiction of the federal courts of the United
States in Nevada, or if such federal court declines to exercise jurisdiction
over any action filed pursuant to this Warrant, the courts of the Nevada sitting
in the County of Clark, and any court to which an appeal may be taken in
connection with any action filed pursuant to this Warrant, for the purposes of
all legal proceedings arising out of or relating to this Warrant. In connection
with the foregoing consent, each party irrevocably waives, to the fullest extent
permitted by law, any objection which it may now or hereafter have to the
court's exercise of personal jurisdiction over each party to this Warrant or the
laying of venue of any such proceeding brought in such a court and any claim
that any such proceeding brought in such a court has been brought in an
inconvenient forum. Each party further irrevocably waives its right to a trial
by jury and consents that service of process may be effected in any manner
permitted under the laws of the State of Nevada. This Warrant shall be deemed to
be a contract made under the laws of the State of Nevada and for all purposes
shall be governed by and construed and enforced in accordance with the internal
laws of Nevada without regard to Nevada’s principles of conflict of laws.

 

(g)       If any clause or provision of this Warrant is illegal, invalid or
unenforceable under present or future laws effective during the term of this
Warrant, then and, in that event, the remainder of this Warrant shall not be
affected thereby, and in lieu of each clause or provision of this Warrant that
is illegal, invalid or unenforceable, there shall be added a clause or provision
as similar in terms and in amount to such illegal, invalid or unenforceable
clause or provision as may be possible and be legal, valid and enforceable, as
long as it does not otherwise frustrate the principal purposes of this Warrant.

 

 

 

 25 

 

IN WITNESS WHEREOF, Freedom Leaf, Inc. has caused this Warrant to be executed by
its officers thereunto duly authorized.

 

 

 

Dated: December 15, 2016

 

 

 

  Freedom Leaf, Inc.           By: /s/ Raymond P. Medeiros   Printed Name:
Raymond P. Medeiros   Its: Corporate Secretary by Order of the Board of
Directors

 

 

 

 

 

 

 

 

 26 

 

EXHIBIT “A”

 

NOTICE OF EXERCISE

 

(To be signed only upon exercise of the Warrant)

 

TO: Freedom Leaf, Inc.

 

The undersigned, hereby irrevocably elects to exercise the purchase rights
represented by the Warrant granted to the undersigned on_______ and to purchase
thereunder _______ shares of Common Stock of Freedom Leaf, Inc., (the “Company”)
and herewith encloses either payment of $_______ or instructions regarding the
manner of exercise permitted under Section 3(b) of the Warrant, in full payment
of the purchase price of such shares being purchased.

 

Dated:

 

 

 

  _________________________   (Signature must conform in all respects to name of
holder as specified on the face of the Warrant)          
___________________________   (Please Print Name)              
___________________________   (Address)

 

 



 

 

 

 



 27 

 

 

Addendum to License Agreement Between

Freedom Leaf Netherlands, B. V. and Freedom Leaf, Inc.

Dated December 15, 2016

 

 

 

 

It has always been understood by both parties that the License Fee mentioned in
Section 4 Payments is earned as of the date of the original Agreement, dated
December 15, 2016, and this Addendum is to clarify that fact.

 

Also in regards to Section 12 Term and Termination it states that the license is
granted as a perpetual Term. Although according to the wording in Section 12 it
further outlines that the Agreement can be terminated, that does not relinquish
the Licensee from its responsibility to pay any unpaid portions of the licensing
fee. The licensing fee is payable in the event of termination.

 

In Witness Whereof, each of the parties here to has executed this License
Agreement as of December 20, 2016.

 

Licensee:

 

Freedom Leaf Netherlands, B. V.

 

 

 

By: /s/ Mario Lap

Mario Lap

Managing Director

 

 

Licensor:

 

Freedom Leaf Inc.

 

 

 

By: /s/ Clifford J Perry

Clifford J Perry

CEO

 

 

 



 28 

